Citation Nr: 1730646	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-39 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes mellitus with erectile dysfunction, currently rated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetes mellitus with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  

In April 2015, the Board remanded this case for further development.  The Board also inferred a claim for a TDIU due exclusively to the service-connected diabetes mellitus, because that was the underlying disability on appeal before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In doing so, the Board noted that the Veteran was in receipt of a 100 percent schedular rating; however, the Board also noted that if the Veteran were to receive a TDIU due exclusively to diabetes mellitus, special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) may be warranted.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Accordingly, the Board found that the Veteran's claim of entitlement to a TDIU due exclusively to diabetes mellitus was not rendered moot by his 100 percent schedular rating.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus has been managed by the use of oral hypoglycemic agents, insulin, and a restricted diet, but it has not medically required regulation of his activities.

2.  The Veteran has urinary frequency associated with diabetes mellitus that is manifested by awakening to void three to four times per night.

3.  The Veteran's service-connected diabetes mellitus, alone, does not render him incapable of securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  The criteria for a separate 20 percent rating for urinary frequency secondary to diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.321, 3.159, 4.7, 4.115a (2016).

3.  The criteria for a TDIU due to the service-connected diabetes mellitus with erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the present case, VA's duty to notify was satisfied by way of January 2010 and May 2015 letters to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded VA examinations in January 2010, July 2011, and September 2016 to determine the nature and severity of his service-connected diabetes mellitus.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected diabetes mellitus as they include interviews with the Veteran, reviews of the record, and full examinations, addressing the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the September 2016 examination report substantially complies with the Board's April 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  There has been no allegation of any deficiency in the examination reports.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in a subsequent remand, the Board gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo a VA examination in order to obtain updated information regarding the severity of the Veteran's service-connected diabetes mellitus.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Rating

The Veteran contends that his diabetes mellitus with erectile dysfunction is more severe than reflected in his current disability rating.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

VA treatment records from 2009 show that the Veteran was started on insulin to control his diabetes.  In October 2009, he was advised to exercise daily as tolerated, and in December 2009, he was advised to keep up with the MOVE program in order to lose weight.  

The Veteran underwent a VA examination in January 2010.  The Veteran reported that his current treatment for diabetes consisted of both insulin and oral medication, as well as diet.  He denied episodes of hypoglycemia or ketoacidosis.  The examiner noted that the Veteran was instructed to follow a restricted or special diet, but that the Veteran was not restricted in his ability to perform strenuous activities.  The Veteran reported that he was currently employed fulltime as a driver, and that he lost 15 weeks of work in the past 12 months due to kidney stones.  The examiner indicated that the Veteran's diabetes (and all diagnosed complications) affected the Veteran's usual occupation due to increased absenteeism, lack of stamina, and weakness or fatigue.  

A February 2010 VA treatment record shows that the Veteran reported symptoms of hypoglycemia.  He was encouraged to exercise daily by walking at least 30 minutes per day.  A May 2010 VA treatment record shows that the Veteran reported three episodes of hypoglycemia in the past month, as well as fatigue and sleepiness.  He also reported that he walked his dog daily between a half a mile to a mile.  He was again encouraged to exercise daily.  

The Veteran underwent a VA examination in July 2011.  The Veteran reported current treatment with insulin and oral medication, with side effects of hypoglycemia about six times per month.  The examiner noted that the Veteran was instructed to follow a restricted or special diet, but that the Veteran was not restricted in his ability to perform strenuous activities.  The Veteran reported that he was working fulltime as a driver until January 2011 when he underwent a total hip replacement.  The Veteran also reported that he lost 12 weeks of work in the past 12 months due to headaches, peripheral neuropathy, and a total hip replacement in January 2011 for which he needed additional rehabilitation.  The examiner indicated that the Veteran's diabetes (and all diagnosed complications) affected the Veteran's usual occupation due to increased absenteeism, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength, and pain.    

Regarding individual employability, the examiner opined that the Veteran was unemployable due to his service connected disabilities.  The examiner noted that the Veteran had not worked since January 2011 when he underwent a total hip replacement and that "during this period he has experienced multiple disabilities associated with his peripheral neuropathy, impeding his complete return to normal work as a taxi driver."  The examiner further stated that "it is the opinion of this examiner that the Veteran is unable to return to normal duties as a taxi driver, and that there is limited potential for vocational training since his service connected disabilities are requiring many clinic visits, as well as his dependence on others for transportation."  

A January 2012 VA treatment record shows that the Veteran was advised to keep losing weight.  

A January 2013 VA cardiology note shows that the Veteran reported helping his wife with routine housework and doing occasional gardening without complaints of fatigue.  He also reported wallpapering his living room and doing some painting just before Christmas.  

A January 2014 VA treatment record shows that the Veteran reported an episode of hypoglycemia.  He reported that he was exercising by walking four times per week and that he was planning to start some repairs on his house.  He also expressed an interest in starting water aerobics.  The assessment was uncontrolled diabetes, "non-compliance with insulin aspart and lack of exercise are contributory."  The physician "discussed benefit of exercise on glucose readings."

During the January 2015 Board hearing, the Veteran reported functional limitations due to tingling in his legs and frequent voiding.  He denied that his doctors advised him to regulate his activities.  

An April 2015 VA treatment record shows that the Veteran reported he was walking two to three days per week and that he had been traveling recently.

An April 2016 VA treatment record shows that the Veteran needed a total knee replacement, but had to lose weight first.  He was given a home exercise program.  

During another April 2016 VA treatment visit, the Veteran reported low blood sugar at night.  He was advised to lose weight and enroll in the MOVE program.  

The Veteran was afforded a VA examination in September 2016.  The examiner noted that the Veteran's diabetes was managed by restricted diet and insulin, but that the Veteran did not require regulation of activities as part of his medical management of diabetes.  The examiner indicated that the Veteran's diabetes (and complications of diabetes) impacted his ability to work.  The examiner noted that the Veteran reported the following limitations due to his diabetes: (1) trouble walking from one room to another with pain to his feet; (2) when showering may have to lean against the wall due to becoming tired and fatigued; (3) difficulty performing household tasks; and (4) can only perform certain activities for about 20 minutes.  The Veteran also stated that he had frequent voiding, weakness, and lightheadedness.  

The examiner indicated that a review of the claims file shows that the Veteran does have "some of the complications of diabetes."  The examiner noted that the Veteran's complaints of weakness and lightheadedness "could be due to his diabetes; however this would only be present if he was having a hypoglycemic event."  The examiner further noted that although the Veteran gave a history of hypoglycemic events, "there are no documented medical encounters or ED visits noted in CPRS."  Regarding frequent voiding, the examiner noted that the Veteran has benign prostatic hypertrophy, which is also a contributing factor to frequent urination.  The examiner concluded that the Veteran "should be able to perform all the necessary activities of daily living" because his diabetes "would only affect him acutely if it is not being properly controlled."  

C. Analysis

The Veteran contends that he is entitled to a higher rating for diabetes mellitus, which is currently assigned a 20 percent disability rating pursuant to Diagnostic Code 7913.

Under Diagnostic Code 7913, a 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note (1) to 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).

"Successive" rating criteria in a diagnostic code is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, Diagnostic Code 7913 is successive in nature because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

Having carefully considered the Veteran's contentions in light of the evidence recorded and the applicable law, the Board finds that the criteria for a rating in excess of 20 percent were not met at any point during the rating period.  In this regard, the Board notes that to warrant a higher rating under Diagnostic Code 7913 the evidence must show diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

Review of the evidence indicates that while the Veteran's diabetes mellitus is managed by oral medications, insulin, and a restricted diet, there is no medical evidence that the Veteran has had to regulate his activities as defined by Camacho.  Rather, the evidence indicates that the Veteran has been continuously educated on the importance of exercise and that he has been encouraged to exercise to control his diabetes.  In addition, the VA examiners who conducted the January 2010, July 2011, and September 2016 examinations indicated that the Veteran did not require regulation of activities as part of the medical management of diabetes mellitus.

The Board recognizes that the Veteran believes he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  In several statements, the Veteran alleged that he, in fact, had regulated activities.  However, the rating criteria require that regulation of activities is necessary to manage diabetes mellitus.  The record contains no evidence to suggest that this is the case.  To the contrary, during almost every primary care visit, the Veteran was highly encouraged to exercise.  Moreover, the regulation of activities criterion refers to regulation of activities medically necessary to control the Veteran's diabetes, rather than to regulation of activities for another purpose.  Here, the Board notes that the Veteran has functional limitations due to his many service-connected disabilities; however, treatment records show that physical activity was generally advised or encouraged, and they do not otherwise show that regulation of activity was necessary to control the Veteran's diabetes.  As such, the Veteran's assertions fail to demonstrate that a higher schedular evaluation is warranted.

In the absence of medical evidence showing that the Veteran has been required to regulate his activities, as defined by Camacho, a rating in excess of 20 percent is not warranted for his service-connected type II diabetes mellitus.  

Pursuant to Note 1 under Diagnostic Code 7913, the Board must assign separate ratings for any compensable complications of the Veteran's service-connected diabetes mellitus, type II.  All noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119; Diagnostic Code 7913, Note (1).  

Here, the Board notes that the Veteran is already separately service-connected for several diabetic complications, including peripheral neuropathy of the bilateral upper and lower extremities (10 percent for each extremity) and chronic renal failure with hypertension and kidney stones and pyelonephritis (60 percent), and those issues are not currently on appeal.  

The Board further notes that the Veteran has erectile dysfunction associated with his type II diabetes mellitus, which the RO found to be noncompensable.  

In this case, a separate compensable rating is not warranted for the Veteran's erectile dysfunction associated with diabetes mellitus.  In order to receive a compensable rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  Upon review of the evidence, the Veteran does not meet the criteria for a compensable percent rating.  It is not in dispute that the Veteran has loss of erectile power.  See September 2016 VA Examination Report.  Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  The Veteran has not alleged, nor does the evidence show, that he has penile deformity.  See September 2016 VA Examination Report ("Veteran reports normal anatomy with no penile deformity or abnormality."); January 2013 VA Urology Note (normal examination).  As such, there is no lay or medical support for a compensable disability rating for the Veteran's erectile dysfunction under Diagnostic Code 7522.  Moreover, the Board notes that he is already in receipt of special monthly compensation for loss of use of a creative organ.  Therefore, a separate compensable rating for erectile dysfunction is not warranted.  

However, the Board finds that the evidence supports entitlement to a separate compensable rating for voiding dysfunction, specifically urinary frequency, as secondary to diabetes mellitus.  In this regard, the Veteran reported frequent voiding during the January 2015 Board hearing.  The October 2016 VA examiner acknowledged the Veteran's reports and noted that "this is a complication of diabetes as well, but [the] Veteran also has benign prostatic hypertrophy (BPH) which is a contributing factor to frequent urination."  

Inasmuch as there is no evidence separating the symptomatology associated with the Veteran's BPH from his diabetes mellitus, the Board will resolve any doubt in the Veteran's favor and attribute the urinary frequency to his service-connected diabetes mellitus.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

For urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three times per hour, or awakening to void two times per night.  A 20 percent rating is warranted for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A maximum 40 percent rating is warranted for a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

The Board finds that a separate 20 percent rating is warranted for urinary frequency as a diabetic complication under 38 C.F.R. § 4.115a.  In this regard, during the July 2011 VA examination, the Veteran reported a history of urinary frequency with a daytime voiding interval of between two to three hours and four voidings per night.  During the October 2016 VA examination, the Veteran reported a daytime voiding interval of between one to two hours and nighttime awakening to void three to four times.  Urinary frequency resulting in awakening to void three to four times a night warrants a 20 percent rating.  Thus, the Board finds that a separate, 20 percent rating, but not higher, is warranted for urinary frequency secondary to diabetes mellitus for the entire appeal period.

In sum, although the Veteran has been shown to require insulin and a restricted diet, he does not require a regulation of activities, which is a necessary component for a higher evaluation for diabetes mellitus.  However, the evidence supports a separate 20 percent evaluation for urinary frequency as a complication of the service-connected diabetes mellitus.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.


III. TDIU

In the April 2015 remand, the Board determined that the issue of entitlement to a TDIU due to service-connected diabetes mellitus had been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board also noted that the TDIU claim was not rendered moot even though the Veteran was in receipt of a maximum total 100 percent rating because a separate TDIU rating predicated solely on the Veteran's service-connected diabetes, when considered together with his other disabilities separately rated at more than 60 percent, could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, the Board will consider whether a TDIU is warranted solely for the Veteran's service-connected diabetes mellitus.

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 41.6 (a); 38 C.F.R. §§ 3.340, 3.341.  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 362, 331-332 (1991).  Age may not be considered a factor. 38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19.

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After reviewing the record evidence, the Board finds that the Veteran is not unemployable due solely to his diabetes mellitus.  As an initial matter, the record reflects that the Veteran last worked in January 2012 as a taxi driver.  See SSA Records.  However, the Veteran did not report that he left his last job as a taxi driver due to symptoms of his diabetes mellitus.  In this regard, the Veteran reported at the July 2011 VA examination that he stopped working after a total hip replacement.  Moreover, the Veteran consistently attributed his occupational limitations to factors other than symptoms of his diabetes mellitus.  Specifically, during the January 2010 VA examination, the Veteran reported missing work due to his service-connected kidney disability, and during the July 2011 VA examination, the Veteran reported missing work due to headaches, peripheral neuropathy, and hip replacement.  

Nonetheless, the Board acknowledges that the focus of a TDIU rating should not be on the Veteran's unemployment and the reasons why he is unemployed; rather, the focus must be on whether his service-connected disabilities currently render him unable to secure or follow substantially gainful employment.

In turning to the question of whether the Veteran is currently unable to obtain or sustain gainful employment due to his service-connected diabetes mellitus, this level of severity is not borne out by the clinical records and his reports of physical activity.  As an initial matter, as discussed in detail above, the record does not reflect that regulation of activities is required as a manifestation of the Veteran's diabetes mellitus.  In fact, the Veteran was routinely encouraged to engage in more physical activity in order to manage his diabetes.  Moreover, despite the Veteran's reports of fatigue and weakness due to his diabetes, the record reflects that he reported doing housework, gardening, wallpapering his living room, and painting, all without fatigue or tiredness.  See January 2013 VA Treatment Record.  Additionally, in July 2014, he reported that he still owned a taxi cab, although he did not drive every week, and that he was exercising, planned to start some home repairs, and was interested in water aerobics.  Similarly, in April 2015, the Veteran reported that he was walking two to three days per week and that he had recently done some traveling.  Moreover, despite reports of fatigue with activity during VA examinations, the Veteran specifically denied fatigue and weakness during VA treatment visits in April 2014, January 2015, April 2015, and April 2016.

In light of the above, the Veteran's reports of severe incapacitation due to his service-connected diabetes mellitus, alone, are less credible and probative than his clinical reports that symptoms are of milder severity and cause much less functional impairment.  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  Moreover, the September 2016 VA examiner opined that the Veteran's diabetes would not have any effect on his activities of daily living as long as it was being properly controlled.  Simply put, there is no indication that the Veteran could not obtain or maintain employment similar to his previous profession as a taxi driver as a result of his diabetes mellitus, which requires medication, insulin, and a restricted diet.  

The Board acknowledges that the July 2011 VA examiner found that the Veteran was unemployable due to his service-connected disabilities.  The Board also acknowledges that the Veteran's diabetes, combined with his service-connected complications of diabetes (chronic renal failure and peripheral neuropathy), may render him unemployable.  However, as discussed above, the sole issue on appeal is whether the Veteran's diabetes, alone, renders him unemployable such that consideration for SMC under 38 U.S.C. § 1114 (s) may be warranted.  A TDIU based on the Veteran's diabetes and diabetes-related complications would not entitle the Veteran to SMC at the housebound rate because multiple disabilities, even if able to be combined and considered as a single disability for purposes of 38 C.F.R. § 4.16 (a), do not meet the criteria for "a service-connected disability rated as total" for SMC under 38 U.S.C. § 1114 (s).  See Bradley, 22 Vet. App. at 290-91 (rejecting the Veteran's argument that since all of his scar and muscle injuries arose out of a single accident, these injuries should be treated as a single disability, entitling him to a total rating, and noting that this argument failed to recognize that the direction to treat multiple disabilities as one is specifically applicable only to TDIU ratings and that there was no such direction in section 1114(s) or its implementing regulation).

In sum, the lay and medical evidence is against a finding that the Veteran's service-connected diabetes mellitus, alone, precludes him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

A 20 percent rating, but not higher, for urinary frequency is granted, subject to the law and regulations governing the criteria for award of monetary benefits.

Entitlement to a TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


